Citation Nr: 1643692	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-15 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar disc herniation.

2.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.

3.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  
 

REPRESENTATION

Appellant represented by:	Richard Frankel, Attorney



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1986 to March 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Newark, New Jersey Regional Office (RO) of the Department of Veterans' Affairs (VA).  The Board notes that a claim for a TDIU is considered to have been on appeal as part and parcel of the Veteran's claims for increase.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).


FINDING OF FACT

On October 28, 2016, the Board was notified by the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey that the appellant died in October 2016.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  See 38 C.F.R. §§ 3.312, 20.1106 (2015).  

The Board's dismissal of this appeal also does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the instant claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




		
Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


